UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2007 SURGE GLOBAL ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-24269 34-1454529 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 12220 El Camino Real, Suite 410 San Diego, California 92130 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (858) 704-5010 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 24, 2007, Dr. Kenneth Druck advised Surge Global Energy, Inc. (“Surge”) of his resignation as a director of Surge, effective immediately.Mr. Druck resigned for personal reasons and not as a result of any disagreement with Surge on any matter relating to Surge’s operations, policies or practices. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SURGE GLOBAL ENERGY, INC., a Delaware corporation Date:July 27, 2007 By: /s/William Greene William Greene, Chief Financial Officer 3
